      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 1 of 18 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 E.R., a Minor, through her Guardian, L.H.,            )
 individually and on behalf of all others similarly    ) Case No.
 situated,                                             )
                                                       )
         Plaintiff,                                    )
                                                       )
 v.                                                    )
                                                       )
 TIKTOK, INC. and BYTEDANCE, INC.,                     )
                                                       )
         Defendants.                                   )
                                                       )
                                                       )

                                 CLASS ACTION COMPLAINT

       Plaintiff E.R., a minor, by and through her Guardian L.H., brings this Class Action

Complaint against Defendants TikTok, Inc. (“TikTok”) and ByteDance, Inc. (“ByteDance”)

(collectively the “Defendants”) both individually and on behalf of all other similarly situated

individuals. Plaintiff alleges the following:

                                         INTRODUCTION

       1.       Every individual has unique biometric identifiers by which he or she can be

identified. One such biometric identifier is a person’s facial geometry.

       2.       As the Illinois General Assembly has found: “[b]iometrics are unlike other unique

identifiers that are used to access finances or other sensitive information. For example, social

security numbers, when compromised, can be changed. Biometrics, however, are biologically

unique to the individual; therefore, once compromised, the individual has no recourse, is at

heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.”

740 ILCS § 14/5(c).



                                                  1
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 2 of 18 PageID #:2




       3.      Pursuant to Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS §14/1,

et seq., Illinois prohibits among other things, private entities from collecting, capturing, obtaining,

disclosing, redisclosing, disseminating or profiting from the biometric identifiers or information

of an individual without providing written notice and without obtaining a written release from the

impacted individual or his authorized representative. BIPA also requires private entities in

possession of biometric identifiers to adopt retention and destruction policies and to take measures

to prevent the release of that information.

       4.      Plaintiff brings this privacy class action case against TikTok, a video-sharing social

networking service used to create short videos, favored by children and teens. TikTok’s owner,

ByteDance, was founded in 2012 and based in Beijing, China. ByteDance, is well known as a hit

app factory that has spent the last decade using technologies such as artificial intelligence and

facial recognition.1 TikTok currently has approximately 2.4 million active daily users, many of

whom are minors. This action seeks to ensure that Illinois minors’ privacy is adequately protected.

       5.      Plaintiff and class members have particular concerns here given TikTok’s reported

connections to the Chinese government, which have recently come under close public scrutiny. At

least two U.S. Senators formally requested that the Intelligence Community conduct an assessment

of the national security risks posed by TikTok. Because of data concerns, some U.S. military

branches have even banned the use of the app on government-issued phones. Republican Senator




1
 “Worries That TikTok Is A Threat To National Security Have Merit,” at
https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-to-national-
security-have-merit (last accessed May 8, 2020).


                                                  2
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 3 of 18 PageID #:3




Josh Hawley has called for a total ban on the use of the app across the United States. 2 Reddit CEO

and co-founder Steve Huffman called TikTok “fundamentally parasitic” due to privacy concerns. 3

       6.      As alleged in detail below, Defendants, through the popular app used to create short

dance, lip-sync, comedy and talent videos, collected, captured, obtained, stored and, upon

information and belief, disclosed and otherwise disseminated Illinois resident minor TikTok users’

facial geometric scans.

       7.      Defendants engaged in this conduct: (a) without adequately informing the impacted

individuals, including Plaintiff and members of the proposed class (the “Class Members”), that

their biometric identifiers were being collected, captured, obtained, disclosed, redisclosed or

otherwise disseminated; (b) without informing the impacted individuals in writing of the purpose

of the collection, capture, obtainment, disclosure, redisclosure and dissemination of the biometric

identifiers and information; and (c) without seeking and obtaining written releases from such

impacted individuals or their authorized representatives.

       8.      As the Illinois General Assembly has found and both the Illinois Supreme Court

and Seventh Circuit Court of Appeals have confirmed, the harm to Plaintiff and Class Members

as a result of the BIPA violations alleged herein has already occurred.

       9.      Further, as businesses worldwide compete to develop ever more advanced facial

recognition technology, the race for data imperils the privacy of individuals everywhere. Public

policy in Illinois provides that given the risks of unwanted data collection and disclosure, citizens



2
  “Is TikTok Raiding Your Privacy in 2020? Here Is How To Stop It,” at
https://www.forbes.com/sites/tjmccue/2020/02/13/is-tiktok-raiding-your-privacy-in-2020-here-is-how-to-
stop-it/#1e34f6b569c8 (last accessed May 8, 2020).
3
 “Reddit CEO Says TikTOk Is ‘Fundamentally Parasitic,’ Cites Privacy Concerns,” at
https://www.theverge.com/2020/2/27/21155845/reddit-ceo-steve-huffman-tiktok-privacy-concerns-
spyware-fingerprinting-tracking-users (last accessed May 8, 2020)
                                                  3
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 4 of 18 PageID #:4




need the power to make decisions about the fate of their unique biometric identifiers and

information. Defendants’ actions robbed Plaintiff and Class Members of that power.

       10.     Plaintiff brings this Class Action Complaint seeking: (a) statutory damages of

$5,000 per BIPA violation, or, alternatively, if Defendants acted negligently, $1,000 per BIPA

violation, along with attorneys’ fees and costs; (b) disgorgement of Defendants’ ill-gotten gains

derived from the use of the unlawfully-acquired data; and (c) an injunction (i) barring Defendants

from any further use of individuals’ biometric identifiers and information; (ii) barring Defendants

from continuing to collect, capture, obtain, disclose, redisclose, disseminate and profit from

Plaintiff’s and Class Members’ biometric identifiers and information; (iii) requiring Defendants to

delete and destroy all biometric identifiers and information in their possession, custody and

control; and (iv) requiring Defendants to claw back the biometric identifiers and information from

any third parties to whom Defendants disclosed, redisclosed or disseminated it.

                                            PARTIES

       11.     At relevant times, Plaintiff E.R., a minor, was and remains an Illinois resident.

Plaintiff’s Guardian, L.H. was also, at relevant times, and is through the date of this filing an

Illinois resident. Defendants performed facial geometric scans of Plaintiff through Plaintiff’s use

of the TikTok app.

       12.     Defendant TikTok, Inc. is a California corporation with its principal place of

business in Culver City, California. TikTok, Inc. has a registered agent in Illinois.

       13.     Defendant ByteDance, Inc. is a Delaware corporation with its principal place of

business in Palo Alto, California. ByteDance, Inc. has a registered agent in Illinois.




                                                 4
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 5 of 18 PageID #:5




                                 JURISDICTION AND VENUE

       14.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class Action

Fairness Act”) because sufficient diversity of citizenship exists between the parties in this action,

the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and

there are 100 or more members of the Classes. Because it is estimated that the Class will have

thousands of members and Defendants’ intentional and reckless violations of BIPA are punishable

by statutory damages of $5,000 per violation, the amount in controversy is well in excess of

$5,000,000.

       15.     This Court has personal jurisdiction over Defendants because Defendants used and

disseminated data derived directly from Illinois-based TikTok users and exposed residents of

Illinois to ongoing privacy risks within Illinois based on the collection, capture, obtainment,

disclosure, redisclosure and dissemination of their biometric identifiers and information.

Furthermore, many of the images Defendants used for their unlawful collection, capture and

obtainment of biometric identifiers and information were created in Illinois, uploaded from

Illinois, and/or managed via Illinois-based user accounts, computers, and mobile devices. Because

of the scope and magnitude of Defendants’ conduct, Defendants knew that its collection, capture,

obtainment, disclosure, redisclosure and dissemination of impacted individuals’ biometric

identifiers and information would injure Illinois residents and citizens. Defendants knew or had

reason to know that collecting, capturing, obtaining, disclosing, redisclosing and disseminating

Illinois citizens’ and residents’ biometric identifiers and information without providing the

requisite notice or obtaining the requisite releases would deprive Illinois citizens and residents of

their statutorily-protected privacy rights, neutralize Illinois citizens’ and residents’ ability to

control access to their biometric identifiers and information via their Illinois-managed devices and

                                                 5
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 6 of 18 PageID #:6




exposed minors in Illinois to potential surveillance and other privacy harms as they went about

their lives within the state.

         16.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the acts

or omissions giving rise to the claims alleged herein occurred in Illinois. Alternatively, venue is

proper under 28 U.S.C. § 1391(b)(3) because this Court has personal jurisdiction over Defendants.

                                ILLINIOIS BIOMETRIC PRIVACY LAWS

         17.    BIPA seeks to safeguard individuals’ biometric identifiers and information.

         18.    Biometric identifiers include a scan of an individual’s face geometry. 740 ILCS §

14/10.

         19.    Biometric information is “any information . . . based on an individual’s biometric

identifier used to identify an individual.” 740 ILCS § 14/10.

         20.    Pursuant to BIPA, a private entity, such as Defendants, is among other things: (a)

prohibited from collecting, capturing or otherwise obtaining an individual’s biometric identifiers

and information without providing written notice and obtaining a written release; (b) prohibited

from selling, leasing, trading or otherwise profiting from an individual’s biometric identifiers and

information; (c) prohibited from disclosing, redisclosing or otherwise disseminating an

individual’s biometric identifiers or information in the absence of circumstances specifically set

forth in the statute; and (d) required, to the extent it is in possession of biometric identifiers or

information, to develop a written policy, made available to the public, that establishes a retention

schedule and guidelines for permanently destroying such identifiers and information. 740 ILCS §

14/15.

         21.    BIPA provides for a private right of action and allows a prevailing party to recover

liquidated damages in the amount of: (a) $1,000 or actual damages, whichever is greater, for



                                                 6
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 7 of 18 PageID #:7




negligent violations of its provisions; and (b) $5,000 or actual damages, whichever is greater, for

intentional or reckless violations of its provisions. 740 ILCS § 14/20. BIPA also allows for the

recovery of attorneys’ fees and costs and injunctive relief. 740 ILCS § 14/20.

                                        FACTUAL ALLEGATIONS

I.      Defendants’ Unlawful Conduct

        22.        ByteDance, Inc. the parent company of TikTok, Inc., first launched the TikTok app

(then known as “Douyin”) in China in September 2016. The app ultimately became available in

the United States in August 2018 following a merger between TikTok and Shanghai-based social

media platform musical.ly. While TikTok and Douyin are similar to each other and essentially the

same app, they run on separate servers to comply with Chinese censorship restrictions.

        23.        The app allows users to create short music and lip-sync videos of 3 to 15 seconds

and short looping videos of 3 to 60 seconds. By October 2018, TikTok was the most downloaded

app in the United States.

        24.        As of January 2020, users in their teens, like Plaintiff and Class Members,

accounted for 37.2 percent of TikTok’s active user accounts in the United States.

        25.        In direct violation of the BIPA, the TikTok app’s proprietary facial recognition

technology scans every video uploaded to the app for faces, extracts geometric data relating to the

unique points and contours (i.e., biometric identifiers) of each face, and then uses that data to create

and store a template of each face – all without ever informing anyone of this practice.

        26.        To accomplish this end, Defendants implemented an artificial intelligence tool in

the app that automatically performs these facial scans.           This technology permits users to

superimpose images onto their face or to use various “filters” that alter, distort, or enhance their

facial features.



                                                   7
      Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 8 of 18 PageID #:8




       27.     In collecting, capturing and otherwise obtaining the biometric identifiers and

information of Plaintiff and Class Members and, upon information and belief, subsequently

disclosing, redisclosing and otherwise disseminating those biometric identifiers and information

to other related corporate entities – all without providing the requisite notice, obtaining the

requisite releases or satisfying any of BIPA’s other provisions that would excuse it from BIPA’s

mandates – Defendants violated BIPA.

       28.     In further violation of BIPA, Defendants failed to use a reasonable standard of care

to protect Plaintiff’s and Class Members’ biometric identifiers and information from disclosure

and, in fact, affirmatively disclosed their biometric identifiers and information. 4

       29.     In further violation of BIPA, as a private entity in possession of Plaintiff’s and Class

Members’ biometric identifiers and information, Defendants failed to adopt or make available to

the public a retention schedule or guidelines for permanently destroying such biometric identifiers

and information once the initial purpose for collecting them had or has been satisfied.

       30.     Defendants’ violations of BIPA were intentional and reckless or, in the alternative,

negligent.

II.    Allegations Related to Plaintiff E.R.

       31.     Plaintiff E.R., a 16-year-old minor, has, within the applicable statute of limitations,

uploaded and posted numerous videos to TikTok which include images of her face, and her face

has appeared in other users’ uploaded videos. Plaintiff has uploaded videos, and/or Plaintiff’s face




4
  https://www.tiktok.com/legal/privacy-policy?lang=en (accessed May 8, 2020) (“We share the categories
of personal information listed above with service providers and business partners to help us perform
business operations and for business purposes, including research, payment processing and transaction
fulfillment, database maintenance, administering contests and special offers, technology services,
deliveries, email deployment, advertising, analytics, measurement, data storage and hosting, disaster
recovery, search engine optimization, marketing, and data processing”).
                                                  8
       Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 9 of 18 PageID #:9




has appeared in videos uploaded by other users, employing TikTok’s face sticker, face filter, and

face tracker lens technology.

        32.    Through these videos, Defendants have collected and stored Plaintiff’s unique

biometric identifiers or biometric information. Upon information and belief, Defendants have

disclosed and/or disseminated these biometric identifiers or biometric information to third parties.

III.    Plaintiff’s and Class Members’ Injuries and Damages

        33.    As alleged herein, as a result of Defendants’ unlawful conduct, Plaintiff and Class

Members have already sustained injuries and face imminent and certainly impending injuries.

        34.    Defendants’ unlawful conduct has resulted in, among other things: (a) Plaintiff’s

and Class Members’ unique biometric identifiers and information being collected, captured,

obtained, disclosed, redisclosed, and otherwise disseminated without the requisite notice having

been given and without the requisite releases having been obtained; and (b) Plaintiff and Class

Members being deprived of the very control over their biometric identifiers and information that

BIPA was designed to protect, and which Illinois courts both State and Federal have reaffirmed.

        35.    To this day, Plaintiff and Class Members do not know which, or how many,

individuals or entities have received, obtained, accessed, stored, disclosed, redisclosed or

otherwise made use of Plaintiffs’ and Class Members’ biometric identifiers and information,

exposing them to the imminent and certainly impending injuries of identity theft, fraud, stalking,

surveillance, social engineering and other invasions of privacy. 5

        36.    As a result of Defendants’ misconduct, Plaintiff and Class Members have no

recourse for the fact that their biologically unique information has been compromised.



5
 “Facial Recognition Tech: 10 Views on Risks and Rewards,” at
https://www.forbes.com/sites/forbestechcouncil/2018/04/03/facial-recognition-tech-10-views-on-risks-
and-rewards/#54d3e1716b3c (last accessed on May 8, 2020)
                                                  9
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 10 of 18 PageID #:10




                              CLASS ACTION ALLEGATIONS

       37.     Plaintiff brings this action individually and as a class action under Federal Rule of

Civil Procedure 23, seeking damages and equitable relief on behalf of the following Class for

which Plaintiffs seek certification: All Illinois residents who, within the applicable statute of

limitations, registered for or used the TikTok Application when aged 14 through 17, and their

parents and/or legal guardians.

       38.     Excluded from the Class are: (a) Defendants; (b) any parent, affiliate or subsidiary

of Defendants; (c) any entity in which Defendants has a controlling interest; (d) any of Defendants’

officers or directors; or (e) any successor or assign of Defendants. Also excluded are any judge or

court personnel assigned to this case and members of their immediate families.

       39.     Plaintiff reserves the right to amend or modify the class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       40.     Numerosity. While the exact number of Class Members is not known at this time,

Defendants collected, captured, obtained, disclosed, redisclosed and otherwise disseminated

biometric identifiers and information from hundreds of millions of users, and Plaintiff estimates

the total number of Class Members to be, at least, in the thousands. Consistent with Rule 23(a)(1),

the proposed Class is therefore so numerous that joinder of all members is impracticable. Class

Members may be identified through objective means, including objective data available to

Defendants regarding their user data. Class Members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods, which may include U.S.

mail, electronic mail, internet postings, social media and/or published notice

       41.     Commonality and predominance. Common questions of law and fact exist as to

all Class Members. These common questions of law or fact predominate over any questions



                                                10
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 11 of 18 PageID #:11




affecting only individual members of the proposed Class. Common questions include, but are not

limited to, the following:

               a.      Whether Defendants collected, captured and otherwise obtained the

                       biometric identifiers and information of Plaintiffs and Class Members;

               b.      Whether Defendants possessed the biometric identifiers and information of

                       Plaintiffs and Class Members;

               c.      Whether Defendants disclosed, redisclosed and otherwise disseminated the

                       biometric identifiers and information of Plaintiffs and Class Members;

               d.      Whether Defendants profited from the biometric identifiers and information

                       of Plaintiffs and Class Members;

               e.      Whether Defendants provided the notice required by BIPA before

                       collecting, capturing, obtaining, disclosing, redisclosing and otherwise

                       disseminating the biometric identifiers and information of Plaintiffs and

                       Class Members;

               f.      Whether Defendants obtained enforceable written releases from Plaintiff

                       and Class Members or their authorized representatives before collecting,

                       capturing, obtaining, disclosing, redisclosing and otherwise disseminating

                       the biometric identifiers and information or Plaintiffs and Class Members;

               g.      Whether Defendants had in place – and disclosed to the public – the written

                       retention and destruction policies required by BIPA while in possession of

                       Plaintiff’s and Class Members’ biometric identifiers and information;

               h.      Whether Defendants protected Plaintiffs’ and Class Members’ biometric

                       identifiers and information from disclosure using the reasonable standard of



                                                11
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 12 of 18 PageID #:12




                       care within Defendants’ industry and in a manner that was the same as or

                       more protective than the manner in which Defendants protects other

                       confidential and sensitive information;

               i.      Whether Plaintiffs and Class Members suffered damages as a proximate

                       result of Defendants; and

               j.      Whether Plaintiffs and Class Members are entitled to damages, equitable

                       relief and other relief.

       42.     Typicality. Plaintiff’s claims are typical of the claims of the Class because Plaintiff

and all members of the proposed Class have suffered similar injuries as a result of the same

practices alleged herein. Plaintiffs has no interests to advance adverse to the interests of the other

members of the proposed Class.

       43.     Adequacy. Plaintiff will fairly and adequately protect the interests of the proposed

Class and has retained as counsel attorneys experienced in class actions and complex litigation.

       44.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The injury suffered by each Class Member, while meaningful

on an individual basis, may not be of such magnitude as to make the prosecution of individual

actions against Defendants economically feasible. Even if Class Members could afford individual

litigation, those actions would put immeasurable strain on the court system. Moreover, individual

litigation of the legal and factual issues of the case would increase the delay and expense to all

parties and the court system. A class action, however, presents far fewer management difficulties

and provides the benefit of a single adjudication, economy of scale and comprehensive supervision

by a single court.

       45.     In the alternative, the proposed Class may be certified because:



                                                  12
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 13 of 18 PageID #:13




               a.         The prosecution of separate actions by each individual member of the

                          proposed Class would create a risk of inconsistent adjudications, which

                          could establish incompatible standards of conduct for Defendants;

               b.         The prosecution of individual actions could result in adjudications that as a

                          practical matter would be dispositive of the interests of non-party Class

                          Members or which would substantially impair their ability to protect their

                          interests; and

               c.         Defendants acted or refused to act on grounds generally applicable to the

                          proposed Class, thereby making final and injunctive relief appropriate with

                          respect to members of the proposed Class.

                                           CLAIMS FOR RELIEF

                                      COUNT ONE
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(a))

       46.     Plaintiff restates and realleges paragraphs 1-43 of this Class Action Complaint as

though fully set forth herein.

       47.     As alleged above, Defendants violated BIPA by failing to develop a written policy

made available to the public that established a retention schedule and guidelines for permanently

destroying biometric identifiers and information.

       48.     Defendants’ violations of BIPA were intentional and reckless or, pleaded in the

alternative, negligent.

       49.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.

       50.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

                                                   13
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 14 of 18 PageID #:14




       51.     Unless and until enjoined and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for their

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       52.     Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                      COUNT TWO
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(b))

       53.     Plaintiff restates and realleges paragraphs 1-43 of this Class Action Complaint as

though fully set forth herein .

       54.     As alleged above, Defendants violated BIPA by collecting, capturing, and

otherwise obtaining individuals’ biometric identifiers and information, including the biometric

identifiers and information of Plaintiff and Class Members, without providing the requisite written

information and without obtaining the requisite written releases.

       55.     Defendants’ violations of BIPA were intentional and reckless or, pleaded in the

alternative, negligent.

       56.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.

       57.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

       58.     Unless and until enjoined and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

                                                 14
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 15 of 18 PageID #:15




Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for their

injuries in that a judgment for monetary damages will not end the misuse of Plaintiffs’ and Class

Members’ biometric identifiers and information.

       59.     Plaintiffs and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                     COUNT THREE
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(d))

       60.     Plaintiff restates and realleges paragraphs 1-43 of this Class Action Complaint as

though fully set forth herein.

       61.     As alleged above, Defendants violated BIPA by disclosing, redisclosing and

otherwise disseminating individuals’ biometric identifiers and information, including the

biometric identifiers and information of Plaintiffs and Class Members, even though: (a) neither the

subjects of the biometric identifiers and information nor their authorized representatives consented

to the disclosure and redisclosure; (b) the disclosure and redisclosure did not complete a financial

transaction requested or authorized by the subjects of the biometric identifiers and information or

their authorized representatives; (c) the disclosure and redisclosure was not required by State or

federal law or municipal ordinance; and (d) the disclosure and redisclosure was not required

pursuant to a valid warrant or subpoena issued by a court of competent jurisdiction.

       62.     Defendants’ violations of BIPA were intentional and reckless or, pleaded in the

alternative, negligent.

       63.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.




                                                 15
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 16 of 18 PageID #:16




       64.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

       65.     Unless and until enjoined and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for their

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       66.     Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorneys’ fees, costs and expenses relating to this action.

                                        COUNT FOUR
                                     INJUNCTIVE RELIEF

       67.     Plaintiff restates and realleges paragraphs 1-43 of this Class Action Complaint as

though fully set forth herein.

       68.     Plaintiff and Class Members have clear and ascertainable rights in need of

protection – namely: (a) the right to have Defendants abide by their obligations under BIPA; (b)

the right to control their biometric identifiers and information; and (c) the right to privacy.

       69.     Plaintiff and Class Members have no adequate remedy at law because a legal

remedy cannot retrieve the biometric identifiers and information that Defendants unlawfully

collected, captured, obtained, disclosed, redisclosed, disseminated and otherwise profited from,

and cannot end the invasion of privacy caused by Defendants’ conduct.

       70.     Plaintiff and Class Members will suffer irreparable harm, as alleged herein, caused

by Defendants if their conduct is not so restrained, requiring injunctive relief.




                                                  16
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 17 of 18 PageID #:17




       71.     Plaintiff and Class Members are likely to succeed on the merits because, as alleged

herein, Defendants unlawfully collected, captured, obtained, disclosed, redisclosed, and

disseminated Plaintiff’s and Class Members’ biometric identifiers and information despite being

prohibited from doing so.

       72.     Plaintiff and Class Members seek injunctive relief: (a) barring Defendants from any

further use of Plaintiff’s and Class Members’ biometric identifiers and information; (b) barring

Defendants from continuing to collect, capture, obtain, disclose, redisclose, disseminate or profit

from Plaintiff’s and Class Members’ biometric identifiers and information; (c) requiring

Defendants to delete and destroy Plaintiff’s and Class Members’ biometric identifiers and

information; and (d) requiring Defendants to claw back the biometric identifiers and information

from any third parties to whom Defendants disclosed, redisclosed or disseminated it.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully seek from

the Court the following relief:

               a.   Certification of the Class as requested herein;

               b.   Appointment of Plaintiff as Class representative and undersigned counsel as

                    Class counsel;

               c.   An award of damages for Plaintiff and members of the proposed Class,

                    including statutory and punitive damages;

               d.   An award of equitable, injunctive and declaratory relief for Plaintiff and

                    members of the proposed Class, including an injunction (i) barring Defendants

                    from any further use of individuals’ biometric identifiers and information; (ii)

                    barring Defendants from continuing to collect, capture, obtain, disclose,



                                                17
    Case: 1:20-cv-02810 Document #: 1 Filed: 05/08/20 Page 18 of 18 PageID #:18




                  redisclose, disseminate and/or profit from Plaintiff’s and Class Members’

                  biometric identifiers and information; (iii) requiring Defendants to delete and

                  destroy all biometric identifiers and information in its possession, custody and

                  control; and (iv) requiring Defendants to claw back the biometric identifiers

                  and information from any third parties to whom Defendants disclosed,

                  redisclosed and disseminated it;

             e.   An award of pre-judgment and post-judgment interest for Plaintiff and

                  members of the proposed Class, as permitted by law;

             f.   An award for Plaintiff and members of the proposed Class of reasonable

                  attorneys’ fees and costs of suit, including expert witness fees; and

             g.   An award for Plaintiff and members of the proposed Class of any further relief

                  the Court deems proper.

                                DEMAND FOR JURY TRIAL

      Plaintiffs demand a jury trial on all claims so triable.

Dated: May 8, 2020

                                                   Respectfully submitted,

                                                   /s/ Katrina Carroll
                                                   Katrina Carroll
                                                   Kyle A. Shamberg
                                                   Nicholas R. Lange
                                                   CARLSON LYNCH LLP
                                                   111 West Washington Street, Suite 1240
                                                   Chicago, Illinois 60602
                                                   312.750.1265
                                                   kcarroll@carlsonlynch.com
                                                   kshamberg@carlsonlynch.com
                                                   nlange@carlsonlynch.com




                                                18
